DETAILED ACTION

Status of Case
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the claims filed on 8/20/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/20/2021 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-17, 19-20 of U.S. Patent No. 9,935,785 and claims 1, 3-9, 11-17, 19-20 of U.S. Patent No. 10,447,495. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims of the instant application are recited in the respective claims of each of the 9,935,785 and 10,447,495 patents (see correspondence table below).

Instant Application
USPN 9,935,785
USPN 10,447,495
USPN 11,128,488
1. A method, comprising: in response to a full duplex communication exchange via a channel with a user equipment, waiting, by network equipment comprising a processor, a modified short- interframe-space period during which no data is transmitted by the network equipment to the user equipment via the channel, wherein the modified short-interframe-space period has been modified from a previously applicable short-interframe-space period; and after an amount of time passes corresponding to the modified short-interframe-space period, transmitting, by the network equipment, an acknowledgement message to the user equipment.





















15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a first communication node, facilitate performance of operations, comprising: in response to a full duplex communication exchange via a communication link with a second communication node, waiting an adjusted short-interframe-space period during which no data is transmitted by the first communication node to the second communication node via the communication link; and after the adjusted short-interframe-space period, transmitting an acknowledgement message to the second communication node.

1. A method comprising: transmitting, from a first node and to a second node, a request-to-send first data to the second node; receiving, at the first node and from the second node, a response indicating availability; transmitting, from the first node and to the second node, the first data on a frequency channel while receiving, at the first node, a second data from the second node on the frequency channel, to yield full duplex data communications between the first node and the second node; selecting a dynamically updated short-interframe-space waiting period that defines a waiting period before a transmission of an acknowledgement of receipt of data; and after transmitting the first data to the second node and waiting the dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node, transmitting, from the first node to the second node, a first acknowledgement indicating reception of the second data while receiving, at the first node and from the second node, a second acknowledgement indicating reception at the second node of the first data. 

    17. A computer-readable storage device having instructions stored which, when executed by a first node, cause the first node to perform operations comprising: transmitting, from the first node and to a second node, a request-to-send first data to the second node; receiving, at the first node and from the second node, a response indicating availability; transmitting, from the first node and to the second node, the first data on a frequency channel while receiving, at the first node, a second data from the second node on the frequency channel, to yield full duplex data communications between the first node and the second node; selecting a dynamically updated short-interframe-space waiting period that defines a waiting period before a transmission of an acknowledgement of receipt of data; and after transmitting the first data to the second node and waiting the dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node, transmitting, from the first node to the second node, a first acknowledgement indicating reception of the second data while receiving, at the first node and from the second node, a second acknowledgement indicating reception at the second node of the first data. 
1. A method comprising: transmitting, from a first node and to a second node, a first data on a frequency channel while receiving, at the first node, a second data from the second node on the frequency channel, to yield full duplex data communications between the first node and the second node; and after transmitting the first data to the second node and waiting a dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node, transmitting, from the first node to the second node, an acknowledgement indicating reception of the second data while receiving data at the first node, the data being received from the second node. 

















    17. A computer-readable storage device having instructions stored which, when executed by a processor, cause the processor to perform operations comprising: transmitting, from a first node and to a second node, a first data on a frequency channel while receiving, at the first node, a second data from the second node on the frequency channel, to yield full duplex data communications between the first node and the second node; and after transmitting the first data to the second node and waiting a dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node, transmitting, from the first node to the second node, an acknowledgement indicating reception of the second data while receiving data at the first node, the data being received from the second node. 








    19. The computer-readable storage device of claim 17, wherein the transmitting of the acknowledgement and the transmitting of the first data occur in distinct frequency channels. 
    20. The computer-readable storage device of claim 17, wherein the computer-readable storage device stores additional instructions which, when executed by the processor, cause the processor to perform operations further comprising: transmitting the first data and receiving the second data only after waiting, after receiving a response indicating availability, a short-interframe-space time. 

1. A method comprising: exchanging, on a frequency channel, by a first node comprising a processor, a full duplex data communication between the first node and a second node, the full duplex data communication comprising first data transmitted from the first node to the second node while receiving, at the first node, second data from the second node on the frequency channel to yield an exchange; after the exchange, waiting, by the first node, a dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node; and transmitting, by the first node after the dynamically updated short-interframe-space waiting period, from the first node to the second node, an acknowledgement indicating reception of the second data.














17. A non-transitory computer-readable medium having instructions stored which, when executed by a first node, cause the first node to perform operations comprising: exchanging, on a frequency channel, a full duplex data communication between the first node and a second node, the full duplex data communication comprising first data transmitted from the first node to the second node while receiving, at the first node, second data from the second node on the frequency channel to yield an exchange; after the exchange, waiting a dynamically updated short-interframe-space waiting period during which time no data is transmitted by the first node or the second node; and transmitting, after the dynamically updated short-interframe-space waiting period, from the first node to the second node, an acknowledgement indicating reception of the second data.




Allowable Subject Matter
Claims 1-20 are allowed, subject to correction of the noted double patenting rejections.
The closest prior art consists of Radunovic (USPAN 2010/0232324). For example, see figure 4
However, Radunovic does not disclose, suggest, or render obvious the limitations of the instant application that recite that in response to a full duplex communication exchange via a channel with a user equipment, waiting, by network equipment comprising a processor, a modified short- interframe-space period during which no data is transmitted by the network equipment to the user equipment via the channel, wherein the modified short-interframe-space period has been modified from a previously applicable short-interframe-space period; and after an amount of time passes corresponding to the modified short-interframe-space period, transmitting, by the network equipment, an acknowledgement message to the user equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412